Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, 9, 10, 12-22 rejected under 35 U.S.C. 103 as being unpatentable over Blandino (U. S. 2017/0119051) in view of Rojo-Calderon (U. S. 2020/0260777).
 Regarding claim 1, Blandino discloses a heating element for use in heating aerosolize material 10 to volatilize at least one component of the aerosolize material 30, wherein the heating element 50 comprises comprising: a heat resistant support 40; and a coating on the heat resistant support 40, and wherein the coating comprises cobalt, see paragraph 0094, line 10.  Blandino discloses the claimed invention except for the support comprises one or more material selected from the group consisting of a metal or metal alloy.  Rojo-Calderon discloses the support comprises one or more material selected from the group consisting of a metal or metal alloy.  It would have been obvious to ordinary skill in art before the effective filling date of the claimed invention to modify Blandino to provide such feature as taught by Rojo-Calderon so as to provide to improve more conductively.
 Regarding claim 2, Blandino and Rojo-Calderon disclose the heating element 50 is planar or substantially planar.
 Regarding claim 3, Blandino and Rojo-Calderon disclose the heating element is tubular or substantially tubular, see paragraph 0015 use of cylindrical shape and paragraph 0101.
 Regarding claim 5, Blandino and Rojo-Calderon disclose the coating has a thickness of no more than 50 microns.
 Regarding claim 8, Blandino and Rojo-Calderon disclose comprising a heat resistant protective coating, wherein the coating comprising cobalt is located between the heat resistant support and the heat resistant protective coating (see paragraph 0094).
Regarding claim 12, Blandino and Rojo-Calderon disclose an article for use with an apparatus for heating aerosolizable material 10 to volatilize at least one component of the aerosolizable material 30, wherein the article comprises comprising the heating element, and aerosolizable material 30 in thermal contact with the heating element.
Regarding claim 10, Blandino and Rojo-Calderon disclose the claimed invention except for the heat resistant protective coating has a thickness of no more than 50 microns. It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Blandino and Rojo-Calderon to provide such feature so as to select a thickness as best for each use. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 14, Blandino in view of Rojo-Calderon disclose the claimed invention except for the aerosolize material 30 is reconstituted, cellulosic, or in gel form. It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Blandino and Rojo-Calderon to provide such feature so as to provide for desired flavor. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
 Regarding claim 13, Blandino and Rojo-Calderon disclose the aerosolizable material 30 is in surface contact with the heating element 50.
Regarding claim 15, Blandino and Rojo-Calderon disclose the aerosolizable material 30 comprises at least one of tobacco and/or or one or more humectants.
Regarding claim 16, Blandino and Rojo-Calderon disclose the article is substantially cylindrical, see paragraph 0115.
Regarding claim 17, Blandino and  Rojo-Calderon disclose a system for heating aerosolizer material 10 to volatilize at least one component of the aerosolizeable material 30, the system comprising: an apparatus for heating the aerosolizable material 30 of the article to volatilize at least one component of the aerosolizable material 30 of the article, the apparatus comprising a heating zone 101 for receiving the article, and a device for causing heating of the heating element 50 of the article when the article is in the heating zone.
Regarding claim 18, Blandino and Rojo-Calderon disclose the device comprises a magnetic field generator for generating a varying magnetic field for penetrating the heating element of the article when the article is in the heating zone.
 Regarding claim 19, Blandino and Rojo-Calderon disclose an apparatus for heating aerosolize material 10 to volatilize at least one component of the aerosolize material 30, the apparatus comprising: a heating zone 101 for receiving an article comprising aerosolize material 30; the heating element 50 for heating the heating zone 101; and a device for causing heating of the heating element 50.
 Regarding claim 20, Blandino and Rojo-Calderon disclose the device comprises a magnetic field generator for generating a varying magnetic field for penetrating the heating element 50 in use.
 Regarding claim 21, Blandino and Rojo-Calderon disclose the heating element projects into the heating zone (see figure 4).
Regarding claim 22, Blandino and Rojo-Calderon disclose a system for heating aerosolize material 10 to volatilize at least one component of the aerosolize material 30, the system comprising: the article for locating in the heating zone 101 of the apparatus.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Blandino and Rojo-Calderon and further in view of Mironov (U. S. 2017/0086508).
 Regarding claim 4, Blandino and Rojo-Calderon disclose the claimed invention except for the coating is located radially outwards of the support. Mironov, see figure 1, heater 25 with heat production directed outwardly. It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Blandino and Rojo-Calderon to provide such feature as taught by Mironov so as to form the Blandino coating when used in cylindrical shape to enable its use in as standard form of aerosol generator as in figure 1. 
Response to Arguments
Applicant’s arguments with respect to claim(s) with the claimed of the amendment have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG K DINH/Primary Examiner, Art Unit 2831